Name: Commission Regulation (EEC) No 2375/83 of 22 August 1983 authorizing the conclusion of short-term private storage contracts for grape must, concentrated grape must and rectified concentrated grape must
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 8 . 83 Official Journal of the European Communities No L 232/ 15 COMMISSION REGULATION (EEC) No 2375/83 of 22 August 1983 authorizing the conclusion of short-term private storage contracts for grape must, concentrated grape must and rectified concentrated grape must THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 595/83 (2), and in particular Article 8 (3) thereof, Whereas, under Article 8 (2) of Regulation (EEC) No 337/79 , the conclusion of short-term storage contracts for grape must, concentrated grape must and rectified concentrated grape must may be permitted if the market situation so requires, and in particular when preventive distillation is decided on pursuant to Article 1 1 of the said Regulation ; Whereas, as regards the market situation, the represen ­ tative price of the most representative types of table wine is below the activating price ; whereas, moreover, preventive distillation has been decided on by Regula ­ tion (EEC) No 2373/83 (3); Whereas, since the conditions laid down in the first indent of Article 8 (2) of Regulation (EEC) No 337/79 are fulfilled, it is appropriate that the conclusion of short-term storage contracts for grape must, concen ­ trated grape must and rectified concentrated grape must be permitted in accordance with the rules laid down in Commission Regulation (EEC) No 1059/83 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Short-term private storage contracts may be concluded for grape must, concentrated grape must and rectified concentrated grape must produced during the 1983/84 wine-growing year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 163, 22. 6 . 1983, p. 48 . (3) See page 5 of this Official Journal . (*) OJ No L 116, 30 . 4. 1983, p. 77.